I concur in the result. In so doing, I wish to point out the following: No questions relative to the introduction of oral evidence were presented at the trial, nor is that issue in any way raised in the brief. The court's statement at the close of the trial indicates the basis for the judgment. It is:
"The control of personal property of a community, which is of course given by statute in a measure into the hands of the husband, is a rather interesting question. I have had several problems of the kind before me, and I am not prepared to say that the control of the husband is so absolute that where he is operating in contact with people who are dealing with him and his community and the woman disclaims, the wife disclaims her willingness to participate, that that does not exclude any thought of the law of controlling or controlling the issue as to the liability of the community. I have taken a contrary view, and I don't see any reason to change it here.
"The contract itself speaks for itself. It is a written instrument. According to the evidence before me, it was brought before these people and signed there, and one party of the community refused to sign. She said she would not and advised her husband not to do so, so it remains to me a contract made by the one party to the community." *Page 927